a101eximage2.jpg [a101eximage2.jpg]






December 14, 2019


Nick,
We are pleased to offer you the position of Executive Vice President and Chief
Financial Officer, reporting directly to me. Please find additional details
regarding your offer of employment below:
Start date:
January 6, 2020 (unless changed upon mutual agreement)
Reporting location:
Downers Grove, IL
Annual base salary:
$675,000 annually
 
 
Annual incentive bonus target:
You are eligible to participate in the Univar Solutions’ Incentive Plan with an
incentive target of 80% of base salary, paid annually with the ability to earn
up to 200% of target based upon company and individual performance.  You will
receive additional information about the plan details before your start date.


Paid Time Off (PTO):
You will be eligible to participate in Univar Solutions’ PTO program starting to
accrue time in the first full pay period following your hire date. As a new
employee, you will accrue 28 days per year (8.62 hours per pay period) of PTO
(pro-rated in the year of hire).


Long-term incentive:
You will be eligible to participate in Univar Solutions long-term incentive
compensation program beginning with the planned grant in February 2020. Your
annual long-term incentive target will be $2,000,000.
In connection with the acceptance of this offer, you will receive a one- time
inducement grant valued at $1,500,000, comprised of Restricted Stock Units
(RSUs) that vest annually over three years. This inducement grant will be made
as soon as practicable after your start date.






As an executive you will be eligible to participate in the Supplemental Valued
Investment Plan ("SVIP"). The SVIP is a deferred compensation plan that allows
for further salary deferrals above what our 401k plan offers. The SVIP has Match
and Retirement Contribution components like the 401k plan. You will also
participate in the annual executive physical and financial planning
reimbursement programs.



You will be eligible for a comprehensive benefits program. For details, see the
benefits summary. If there are any discrepancies between this document and the
respective benefits, the plan document will govern. Eligibility at the time of
hire does not constitute a guarantee of continued eligibility. Univar Solutions
reserves the right to change, modify, suspend, amend or discontinue benefits or
incentive plans at any time without prior notice.
This offer is subject to final approval by Univar Solutions’ Compensation
Committee. This offer is extended and contingent upon a successful background
check investigation. This offer is also extended




--------------------------------------------------------------------------------




and contingent upon verification of your right to work in the United States, as
demonstrated by your completion of the I-9 form upon hire and your submission of
acceptable documentation (as noted on the I-9 form) verifying your identity and
work authorization within three days of starting employment.
It is neither our intent nor desire for you to divulge confidential information
from your former employer.  Accordingly, we request that you return or destroy
any confidential information in your possession and refrain from discussing any
and all confidential information while in our employment. This document also
includes a Non-Competition and Confidentiality Agreement, based on the type of
role for which you are hired. It is expected that you read and understand the
terms of the Non-Competition and Confidentiality Agreement and sign the
agreement as proof you have read, understood, and agree to the employment terms.
Furthermore, you will be approved for the attached Severance and Change in
Control provision consistent with other members of the Executive Committee.
Nick, we look forward to having you as part of our team!
Warm regards, 


a101eximage1.jpg [a101eximage1.jpg]


David Jukes
President and Chief Executive Officer










To indicate your acceptance of this offer and all related document items, please
sign below.


ACCEPTED:
  1/                                                                            
                    /d1/
/s/ Nicholas W. Alexos                                                      
Date: December 14, 2019
















--------------------------------------------------------------------------------






UNIVAR SOLUTIONS INC. NON-COMPETITION & CONFIDENTIALITY AGREEMENT
This Agreement (“Agreement”) is entered into on January 6, 2020 between Employee
and Univar Solutions Inc., including its subsidiaries and affiliates
(collectively “Univar”).
1. Employment Relationship. Univar agrees to employ or continue to employ
Employee in accordance with the terms of this Agreement. Employee acknowledges
that a condition of Employee’s initial employment or continued employment with
Univar is Employee’s entering into this Agreement.
2. Terms and Conditions of Employment. Univar agrees that Employee shall be
entitled to the payment of compensation; to an annual paid vacation; and to
participate in such other compensation and benefit plans as may be maintained by
Univar for its employees in accordance with the terms of such plans, as they may
be amended by Univar from time to time. Except as otherwise specifically
provided in this Agreement, Employee’s duties and responsibilities, hours of
work, compensation, vacation and other benefits, and other terms and conditions
of employment shall be determined, and from time to time may be changed, by
Univar.
3. Full Energies. Employee agrees that during Employee’s employment with Univar,
Employee will devote Employee’s full energies, abilities, attention, and
business time to the performance of Employee’s employment duties and
responsibilities for Univar, and will not engage in any activity which conflicts
or interferes with, or in any way compromises, the performance of such duties
and responsibilities.
4. At-Will Employment. Employee and Univar understand and agree that the
employment relationship is at the will of both parties and that each party has
the right to terminate the employment relationship with or without warning,
notice or cause to the other party. Notwithstanding the foregoing, Employee and
Univar are party to, and have rights and obligations under, the Severance and
Change in Control Agreement of even date herewith.
5. Confidential and Proprietary Information.  Employee recognizes that by virtue
of Employee’s employment with Univar, Employee has acquired or will acquire
otherwise prohibited access to trade secrets and other confidential and
proprietary information. This information (“Confidential and Proprietary
Information”) is not known to Univar’s competitors or within the industry
generally, has been developed by Univar over a long period of time and/or at
substantial expense and the disclosure to or use of which by a competitor could
seriously jeopardize Univar’s business.  “Confidential and Proprietary
Information” includes, without limitation, information:
(a)  Protected by the Defend Trade Secrets Act [18 U.S.C. Ch. 90] and the
Illinois Trade Secrets Act;
(b)  Relating to Univar’s distribution practices and methods of doing business;
(c)  Relating to Univar’s sales, marketing, and service strategies, programs,
and procedures, and its financial position and business plans;
(d)  Relating to Univar’s contract expiration dates, customers, prospective
customers, and vendors, including without limitation their particularized
requirements and preferences, and the identity, authority, and responsibilities
of their key contact persons; service and product costs; pricing structures and
incentive plans;
(e)  Relating to Univar’s technology, software, databases, research projects,
and new product, service, and technological developments; and
(f)  Relating to Univar or any of its vendors or customers that Univar informs
Employee, or which Employee should know by virtue of Employee’s position or the
circumstances in which Employee learned it, is to be kept confidential.
Confidential and Proprietary Information does not include information (i) within
the public domain (except as a result of a breach of this Agreement or
Employee’s obligations under a statutory or common law obligation), (ii)
obtained by Employee from a third party (except where, to Employee’s knowledge,
the third party obtains or discloses the information in violation of a
contractual, statutory, or common law




--------------------------------------------------------------------------------




obligation), or (iii) that Employee possessed prior to the commencement of
employment with Univar (not including Confidential and Proprietary Information
provided to Employee by Univar or its representatives in connection with the
interviewing, hiring, or onboarding processes).
Notwithstanding the foregoing, the Employee may disclose and use Confidential
and Proprietary Information as (a) as authorized by applicable law (including,
but not limited to, any disclosure of information that satisfies the procedures
in SEC Regulations § 240.21F-17 or (b) as required pursuant to an order or
requirement of a court, administrative agency or other governmental body.
6. Duty Regarding Confidential and Proprietary Information. Employee agrees
that: (a) Employee will not, at any time during or after Employee’s employment
with Univar, disclose, use or permit others to use any Confidential and
Proprietary Information, except as required in the course of Employee’s
employment for the benefit of Univar; and (b) Employee will take all reasonable
measures, in accordance with Univar’s policies, procedures, and instructions, to
protect the Confidential and Proprietary Information from any accidental or
unauthorized disclosure or use.
7. Return of Company Property and Materials. Employee agrees that, upon
termination of Employee’s employment with Univar, Employee will promptly return
to Univar all literature, correspondence, memoranda, reports, summaries,
manuals, proposals, contracts, documents, records, including records containing
contact information for customers and vendors, computer diskettes, CD-ROMS,
other optically or magnetically stored media, and programs, and other materials
of any kind which relate to the business of Univar or any of its affiliates,
including specifically, but not exclusively, all materials that in whole or in
part comprise or refer to Univar’s Confidential and Proprietary Information. It
is understood and agreed that all such materials are, and will remain, the
exclusive property of Univar and that Employee will not retain, either in hard
copy or electronically, any copy, facsimile or note memorializing any such
materials or the contents thereof. Notwithstanding the foregoing, Employee may
retain papers and other materials of a personal nature, including diaries,
calendars and Rolodexes, information relating to his compensation or relating to
reimbursement of expenses, information that he reasonably believes may be needed
for tax purposes, and copies of plans, programs and agreements relating to his
employment.
8. Nature of Univar’s Business. Employee acknowledges that Univar is and will be
engaged in chemical wholesaling, distribution, blending, packaging, labeling,
just-in-time delivery and waste management; and in the pest control supply
business. Employee further acknowledges at the time this Agreement was entered
into, Univar did business throughout the entirety of the United States.
9.  Noninterference and Non-Solicitation.  Employee agrees that during
Employee’s employment with Univar and for the one (1) year period thereafter,
Employee will not engage in the following: (a) Outside of the context of
fulfilling Employee’s employment duties and obligations to Univar, directly or
indirectly, solicit or accept business from, or provide products or services to,
any Customer, Prospective Customer or Vendor of Univar, where such business,
products or services would be competitive with any aspect of Univar’s business,
products or services; (b) Do any act or thing that may interfere with or
adversely affect the relationship (contractual or otherwise) of Univar with any
Customer, Prospective Customer or Vendor of Univar or induce any Customer,
Prospective Customer, or Vendor of Univar to cease doing business with or
otherwise diminish its business relationship with Univar; or (c) Outside of the
context of fulfilling Employee’s employment duties and obligations to Univar,
directly or indirectly, solicit, request, entice, or induce any Company Person
to terminate his or her employment with Univar or otherwise interfere with or
adversely affect the relationship of Univar and any Company Person. For purposes
of this paragraph 10 of this Agreement, “Customer” and “Prospective Customer”
means any customer or prospective customer of Univar with whom Employee dealt
during the last twelve (12) months of Employee’s employment with Univar or about
whom Employee has Confidential and Proprietary Information. “Vendor” includes
suppliers with whom Employee dealt during the last twelve (12) months of
Employee’s employment with Univar or about whom Employee has Confidential and
Proprietary Information.  “Company Person” means any employee of Univar whom
Employee interacted with as a part of Employee’s duties at any time during the
last twelve (12) months of Employee’s employment with Univar.
10.  Non-Competition.  For twelve (12) months following termination of
employment, Employee will not, without Univar’s prior written consent, engage
directly or indirectly in any Competing Business, whether




--------------------------------------------------------------------------------




as an employer, officer, director, owner, stockholder, employee, partner, joint
venture or consultant in substantially the same capacity as employed by Univar
in the preceding twelve (12) months.  A “Competing Business” is any person,
company, partnership or entity that competes with Univar in the sale, marketing,
production, distribution, research or development of Competing Products in the
same market as described in paragraph 9 above.  “Competing Products” are any
product or service in existence or under development that competes with any
product or service of Univar about which Employee obtained Confidential or
Proprietary Information or for which Employee had sales, marketing, production,
distribution, research or development responsibilities in the last two years of
Employee’s employment with Univar.  Where a Competing Business is part of a
larger company, only that part of the company which actually produces or
provides Competing Products shall be considered a Competing Business subject to
the restrictions of this paragraph.  Employee acknowledges that Univar does
business throughout the United States and that to protect Univar’s Confidential
and Proprietary Information and business relationships, which are valuable
regardless of Employee’s location, the geographic reach of this non-competition
agreement shall be the United States.  Nothing in this Agreement prevents the
Employee from owning not more than 5% of (i) the equity of a publicly traded
entity; or (2) any other entity but only as a passive investor with no input or
involvement in relation to management or operations.
11. Univar’s Right to Injunctive Relief. Employee recognizes that the rights and
privileges granted to him/her by this Agreement, and Employee’s corresponding
covenants to Univar, are of a special, unique, and extraordinary character, the
loss of which cannot reasonably or adequately be compensated for in damages in
any action at law or through the offset or withholding of any monies to which
Employee might be entitled from Univar. Accordingly, Employee understands and
agrees that Univar shall be entitled to equitable relief, including a temporary
restraining order and preliminary and permanent injunctive relief, to prevent or
enjoin a breach of this Agreement. Employee also understands and agrees that any
such equitable relief shall be in addition to, and not in substitution for, any
other relief to which Univar may be entitled.
12. Modification by a Court and Severability. The provisions of this Agreement
are intended to be interpreted in a manner which makes them valid, legal, and
enforceable. In the event any provision of this Agreement is found to be
partially or wholly invalid, illegal or unenforceable, that provision shall be
modified or restricted to the extent and in the manner necessary to render it
valid, legal, and enforceable. It is expressly understood and agreed between
Employee and Univar that the modification or restriction of any provision in
this Agreement may be accomplished by mutual accord between the parties or,
alternatively, by disposition of a court. If the invalid, illegal or
unenforceable provision cannot under any circumstances be so modified or
restricted, it shall be excised from this Agreement without affecting the
validity, legality or enforceability of any of the remaining provisions.
13. No Waiver by Univar. The failure by Univar to require the performance of any
provision of this Agreement shall in no way affect the rights of Univar to
enforce the same in the future, nor shall the waiver by Univar of any breach or
evasion of any provision of this Agreement be interpreted as a waiver with
respect to any subsequent breach or evasion.
14. Survival of Certain Obligations. Employee understands and agrees that
Employee’s obligations set forth in paragraphs 5, 7, 9 and 10 of this Agreement
shall apply regardless of the reason for the termination of Employee’s
employment, whether such termination was voluntary or involuntary, and whether
such termination was with or without cause.
15. Entire Agreement. This Agreement supersedes all Company policies and
practices, and all previous oral and written agreements, understandings and
communications between Employee and Univar, to the extent they are inconsistent
with the terms of this Agreement.
16. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of Univar and may be assigned
by Company without consent of Employee, as long as such assignment does not have
the effect of expanding Employee’s non-competition obligations hereunder.
17. Waiver, Modification and Amendment of Agreement. No waiver, modification or
amendment of this Agreement shall be valid and enforceable unless it is in
writing, is specifically designated as a waiver,




--------------------------------------------------------------------------------




modification or amendment of this Agreement, and is signed by Employee and
Univar’s Chief Executive Officer.
18. Choice of Law. This Agreement and any amendments hereto shall be governed by
and interpreted in accordance with the laws of the State of Illinois.
19. Headings. The headings in this Agreement are for convenience only and are
not to be used in the interpretation or construction of this Agreement.


EMPLOYEE
Signature:                                /s1/                                 
     Date:                /d1/
Printed Name:  Nicholas W. Alexos
UNIVAR SOLUTIONS INC.
Signature:                                                                      
      Date:           




